                                                                     \
                                                                         .-1
                                                  USDCSDNY
                                                  DOCUMENT
UNITED STATES DISTRICT COURT                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                     DOC #:---1-7!::-++r-t""""t::r
-----------------------------------x              DATE FILED: .
FAZE CLAN INC.,

     Plaintiff,
                                                  19-cv-7200(JSR)
          -v-
                                                  MEf';'.lORANDUM ORDER
TURNER TENNEY,

     Defendant.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Plaintiff FaZe Clan, Inc. moves to compel production of

assertedly privileged documents by thi'rd-party Creative Artists

Agency, LLC ("CAA"). For the following reasons, the motion is

denied with respect to the documents over which CAA claims a

privilege, but the motion is granted with respect to the

documents in CAA's custody over which defendant Turner Tenney

claims a privilege.

     The underlying action is for breach of contract. See

Compl., No. 19-cv-7200 (JSR), ECF No. 1 (Aug. 1, 2019). Faze

Clan, an "esports and entertainment organization," alleges that

Tenney breached the "Gamer Agreement," his written contract with

Faze Clan. Id.    ~~   2, 15. In the course of discovery, Faze Clan

subpoenaed documents from CAA, a talent agency with which Tenney




                                     1
apparently began working after terminating his !elationship with

Faze Clan. Letter of Judd Spray at 1 (Mar. 2, 2020)   .1


     In response to Faze Clan's subpoena, CAA produced 636

documents, as well as two privilege logs. See Letter of Jerry

Bernstein at 1 (Mar. 4, 2020). The first of these privilege logs

(the "CAA log") lists 251 documents over which CAA asserts the

attorney-client privilege and the attorney work product

privilege. Ex. A to Letter of Judd Spray. The second such log

(the "Tenney log") lists an additional 247 documents over which

defendant Turner Tenney asserts the attorney-client privilege

and the work product privilege.

     Faze Clan first argues that the Court should compel

production of all of the documents listed on both privilege logs

because neither meets the requirements of Local Civil Rule

26.2 (a) (2) (A). Letter of Judd Spray at 2-3. This rule mandates

that privilege logs disclose "(i) the type of document,~,

letter or memorandum;    (ii) the general subject matter of the

document;   (iii) the date of the document; and (iv) the author of

the document, the addresses of the document, and any other

recipients, and, where not apparent, the relatio'hship of the

author, addressees, and recipients to each other." The Court

rejects this argument.


1 This and other relevant correspondence will be docketed
concurrently with this order.
                                  2
     To be sure, the privilege logs produced by CAA are short of

exemplary. The column headings on the privilege log do not match

the categories required by Local Rule 26.2, and the description

of the "general subject matter" of each document is minimal.
                                                ;




Nevertheless, the information required by Local Rule 26.2 is, in

most cases, discernable from the privilege log. ·For example, for

each document that is an email, a "description" column in the

privilege log lists the subject line. Although in many instances

perfunctory, this at least gives some sense of the "general

subject matter" of the communication. Moreover, the Court is not

without sympathy for CAA, a non-party that was served with a

burdensome discovery request and, due to plaintiff's delay in

serving the subpoena, was forced to respond in short order.

Under the circumstances, and without any indication that CAA was

acting in bad faith, the Court holds that the privilege logs are

adequate under Local Rule 26.2.

     Turning to the merits, as to the documents listed on the

CAA log, the Court denies the motion to compel. The Court

reviewed a random sample of fifteen of these documents in camera

and found that they consist, in large part, of confidential

communications between CAA employees and its in-house counsel

for the purpose of obtaining legal advice. Such documents are at

the core of what is protected by the attorney-client privilege.

See In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983,

                                  3
731 F.2d 1032, 1036 (2~ Cir. 1984). Even where the reviewed

documents were not at the core of the privilege, all of them

showed clear indicia of protected attorney-client

communications.

     As to the documents listed on the Tenney l?g, however, the

Court holds that defendant asserts no valid claim of privilege.

These documents fall into two categories. See Letter of Bryan

Freedman (Mar. 4, 2020). The first category consists of email

communications, with associated attachments, between CAA and

Tenney's counsel at Felker Toczek Suddleson Abramson LLP and

David R. Philips, P.A., dated from February to April 2019.

Defense counsel proffers that these emails discuss the Gamer

Agreement and the dispute between Tenney and Faze Clan for the

purpose of negotiating a new agreement with Faze Clan that would

allow CAA to sign Tenney. Id. at 2. The second category

comprises more recent emails between CAA and Tenney's counsel at

Freedman   &   Taitelman, LLP that discuss "how issues raised in the

[l]itigation [between Tenney and FaZe Clan] might impact

Tenney's career." Id.

     Tenney primarily argues that these documents are work

product. 2 Id. at 3. The attorney work product doctrine provides

that "a party may not discover documents and tangible things


2
 These documents are plainly not covered by the attorney-client
privilege because Tenney's counsel did not represent CAA.
                                    4
that are prepared in anticipation of litigation or for trial by

or for another party or its representative." Fed. R. Civ. P.

26(b) (3) (A). The purpose of the work product protection is to
                                                 '

"provide[] a lawyer with a zone of privacy in her work,    'free

from unnecessary intrusion by opposing parties and their

counsel.'" S.E.C. v. Gupta, 281 F.R.D. 169, 171 (S.D.N.Y. 2012)

(quoting Hickman v. Taylor, 329 U.S. 495, 510-11 (1947).

     It is clear both from defense counsel's explanation and

from the Court's in camera review, however, that the documents

at issue were not prepared in anticipation of Tenney's

litigation with Faze Clan. The documents do not bear on Tenney's

litigation strategy, but rather on CAA's business strategy

surrounding its representation of Tenney. These communications

are therefore not work product.

     To be clear, the mere fact that CAA was a party to these

emails is not sufficient to remove them from the ambit of work

product protection. The text of Fed. R. Civ. P. 26(b) (3) (A)

contemplates that documents prepared by a party's non-attorney

"consultant" may constitute work product, and this Court has

previously noted on several occasions that an attorney does not

waive the work product protection by disclosing privileged

documents to a third party with a common interest, particularly

when that third party's advice will bear on the attorney's

litigation strategy. See, e.g. Calvin Klein Trademark Trust v.

                                  5
Wachner, 198 F.R.D. 53, 55-56 (S.D.N.Y. 2000); In re Refco Sec.

Litig., 280 F.R.D. 102, 105 (S.D.N.Y. 2011); S.E.C. v. Gupta,

281 F.R.D. 169 (S.D.N.Y. 2012).

     This proposition, however, must be construed in light of

the purpose of the work product doctrine, which is "to provide a

zone of privacy for strategizing about the conduct of litigation

itself, not for strategizing about the effects of the litigation

on the client's customers." Calvin Klein, 198 F.R.D. at 55. The

documents at issue here, by defense counsel's own concession,

more clearly fall into the latter category. Moreover, this is

not a situation where Tenney's counsel shared previously-drafted

strategic documents with CAA; rather, the emails in question

comprise ongoing discussion between these parti~s. The holding

of Calvin Klein, 198 F.R.D. at 55-56, is therefore inapposite.

     CAA is accordingly ordered to produce the documents on the

Tenney log by no later than March 11, 2020. In light of this

production, the Court will allow an additional telephonic

deposition of the CAA witness, not to exceed two hours in

length, by no later than March 20, 2020.

     SO ORDERED

Dated:    New York, NY
          March~, 2020                     JED S. RAKOFF, U.S.D.J.




                                  6
